Citation Nr: 0703521	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant timely appealed a May 2003 decision 
denying entitlement to service connection for the cause of 
the veteran's death.

2.  Whether the appellant timely appealed a May 2003 decision 
denying entitlement to service connection for nonservice 
connected death pension benefits and for accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Scouts from May 1946 
to April 1949.  He died in July 1989.  The appellant is 
claiming Department of Veterans Affairs (VA) benefits as the 
veteran's widow. 
 
The issue of whether the appellant filed a timely appeal to 
the May 2003 decision comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 determination by a 
VA Regional Office (RO).  A notice of disagreement was 
received in August 2004, a statement of the case was issued 
in October 2004, and a substantive appeal was received in 
April 2005.  

Further, the issue of entitlement to service connection for 
the cause of the veteran's death comes before the Board on 
appeal from a May 2003 rating decision by the RO.  A notice 
of disagreement was received in September 2003, a statement 
of the case was issued in January 2004, and a substantive 
appeal was received in March 2004.  


FINDINGS OF FACT

1.  With respect to the issue of service connection for cause 
of death, on May 16, 2003, the appellant was issued a May 8, 
2003 rating decision, and after receipt by the RO of a timely 
notice of disagreement with respect to all issues addressed 
in the decision, the RO issued a statement of the case on 
January 16, 2004, and a timely substantive appeal was filed 
in March 2004, which addressed the appellant's claim for 
dependency and indemnity compensation. 

2.  With respect to the issues of nonservice connected death 
pension and accrued benefits, on May 16, 2003, the appellant 
was issued a decision, and after receipt by the RO of a 
timely notice of disagreement with respect to all issues 
addressed in the decision, the RO issued a statement of the 
case on January 16, 2004, and the appellant failed to file a 
timely substantive appeal.

3.  The veteran died in July 1989.  A death certificate lists 
the cause of death as cerebrovascular accident secondary to 
hypertension. 

4.  At the time of the veteran's death, service connection 
was not in effect for any disabilities, nor were any claims 
pending seeking service connection.  

5.  The disability that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.


CONCLUSIONS OF LAW

1.  With respect to the issue of service connection for cause 
of death, the appellant's March 2004 substantive appeal to 
the May 8, 2003 rating decision was timely filed.  38 
U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2006).

2.  With respect to the issues of nonservice connected death 
pension and accrued benefits, the appellant did not submit a 
timely substantive appeal of the May 16, 2003 decision; thus, 
the Board has no jurisdiction to consider these issues.  38 
U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (2006).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Although the appellant has not been provided with a VCAA 
notice pertaining to the specific issue of timeliness of the 
substantive appeal, the Board finds that notice is not 
required by the facts of this particular case.  Because this 
case turns entirely upon legal criteria, and there is no 
dispute as to the factual predicate, there is no indication 
of any further evidentiary development which would be 
pertinent.  Moreover, the appellant was informed of the 
evidence used in conjunction with her claim, the pertinent 
laws and regulations, the adjudicative actions taken, the 
reasons and bases for the decisions, and the time limits for 
filing a substantive appeal.  Thus, she was provided adequate 
notice as to the evidence needed to not only substantiate her 
claims, but also to perfect a timely appeal.  Therefore, as 
it relates to the issues on appeal, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Finally, in view of the narrow 
questions of the law and fact on which this matter turns, the 
Board concludes that there is no reasonable possibility that 
any further development could substantiate the matter of the 
timeliness of the appellant's appeals.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
regarding the issue of timeliness of the appeal, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled to the extent necessary.  No 
additional assistance or notification to the appellant 
regarding these issues is required based on the facts of the 
instant case.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the issue 
of timeliness of the appeal. Further, the RO considered all 
of the relevant evidence of record and all of the applicable 
law and regulations when it adjudicated the claims below, and 
the Board will do the same. As such, there has been no 
prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet.App. 384 (1993).

With respect to the issue of entitlement to service 
connection for veteran's cause of death, the record shows 
that in June 2002 and November 2003 VCAA letters, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
appellant was also advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  She was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided a VCAA 
notice to the appellant in June 2002, which was prior to the 
May 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the underlying issue of service connection for cause of 
death, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for cause of 
death, but there has been no notice of the types of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private medical records.  Further, the RO requested the 
veteran's service medical records from the National Personnel 
Records Center (NPRC); however, the NPRC responded that the 
records were destroyed in the 1973 fire.  Moreover, as in 
this case, where there is no showing of an injury in service 
or a link between the veteran's cause of death and his active 
service, a VA medical opinion is not necessary. The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to service connection for veteran's 
cause of death. 



II.  Timeliness of Appeal

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.

Where the claimant, or the claimant's representative, within 
the time specified in this chapter, files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, such agency will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If such action 
does not resolve the disagreement either by granting the 
benefit sought or through withdrawal of the notice of 
disagreement, such agency shall prepare a statement of the 
case.  38 U.S.C.A. § 7105(d)(1).  Copies of the statement of 
the case will be submitted to the claimant and to the 
claimant's representative, if there is one.  38 U.S.C.A. § 
7105(d)(3).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever time period 
ends later.  In the alternative, a substantive appeal may be 
filed within the extended time limits prescribed pursuant to 
a timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303.

In essence, the following sequence is required: there must be 
a decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to Board of Veterans Appeals," or a correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  
The NOD and substantive appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office. 38 C.F.R. § 20.300.  The date of mailing 
of the SOC will be presumed to be the same as the date of the 
SOC and the date of mailing the letter of notification of the 
determination will be presumed to be the same date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  38 C.F.R. §  20.302(b)(1). 

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a supplemental 
statement of the case (SSOC) when such a response is 
required, may be granted for good cause.  38 C.F.R. § 20.303.  
A request for such an extension must be in writing and must 
be made prior to the expiration of the time limit for filing 
the substantive appeal or response to the SSOC.  Id.

When these rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays, 
and legal holidays will be excluded.  38 C.F.R. § 20.305(a).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(b).

In this case, a May 16, 2003, letter notified the appellant 
of the RO's decision to deny the appellant's claims for 
dependency and indemnity compensation, death pension and 
accrued benefits.  The appellant filed a timely notice of 
disagreement with this decision in September 2003, and on 
January 16, 2004, the RO issued a statement of the case.  The 
appellant's form 9 substantive appeal, which was dated on May 
15, 2004, was received on June 4, 2004, according to the date 
stamp of receipt by VA.

The actual postmark of the appellant's substantive appeal is 
not of record.  Thus, by going back five days from the June 
4, 2004 date of VA's receipt of the substantive appeal 
(excluding Saturdays, Sundays and Legal Holidays), the 
presumed postmark date would be May 31, 2004.  This would 
render the appellant's substantive appeal untimely by 
approximately two weeks since one year from the date of the 
May 16, 2003, adverse decision was May 17, 2004 (after 
excluding Saturdays, Sundays and Legal Holidays), and was 
well over 60 days past the January 16, 2004 statement of the 
case.  See 38 C.F.R. § 20.305.

However, on March 16, 2004, the appellant submitted a letter 
to the Board that referred to the November 2003 VCAA notice 
and indicated additional evidence being submitted concerning 
her claim for dependency and indemnity compensation.  In 
resolving all benefit of the doubt in favor of the appellant, 
the Board finds that this letter should be construed as a 
substantive appeal since this communication was submitted in 
advancement of the appellant's cause of death claim.  The 
Board finds that since the substantive appeal was received 
within the 1-year period from the date of mailing of the 
notification of the May 2003 determination being appealed, 
the requirements of 38 C.F.R. § 20.202 have been met.  
Therefore, a timely substantive appeal has been filed with 
respect to the claim for service connection for cause of 
death.  

Nevertheless, as the March 2004 letter does not refer to 
accrued or death pension benefits, the Board finds that the 
only substantive appeal filed with respect to these benefits 
was the June 2004 form 9, which was not timely.  The Board 
also notes that there is no indication that the appellant 
requested an extension of time to file her substantive 
appeal.  38 C.F.R. § 20.303.  Likewise, the appellant did not 
submit any other written statement, besides the March 2004 
letter, prior to the expiration of the appeal period that 
could be interpreted as a substantive appeal.  Therefore, 
because the appellant was clearly notified of the May 2003 
decision, and because she thereafter failed to submit a 
substantive appeal with respect to the issues of accrued or 
death pension benefits within the applicable appeal period, 
the Board finds that it has no jurisdiction over these 
issues.  38 U.S.C.A. § 7105.

III.  Service Connection for Cause of Death

At this point the Board finds that there is no prejudice to 
the appellant by the Board proceeding to a review of the 
cause of death claim under a merits analysis.  Although the 
RO had determined that a timely substantive appeal was not 
received, the record shows via the January 2004 statement of 
the case that the RO did a merits analysis based on the 
evidence of record.  Copies of medical records from St. 
Elizabeth Hospital were subsequently received in March 2004, 
but these were duplicates of records already considered by 
the RO.  In other words, the evidentiary record has not 
changed since the January 2004 statement of the case.  The 
Board has accepted a March 2004 communication from the 
appellant as a timely substantive appeal on the cause of 
death issue.  The appellant has therefore been fully advised 
of pertinent laws and regulations as well as the RO's reasons 
for denying the claim on the merits.  Further, the appellant 
has had the opportunity to respond to the RO and has in fact 
done so.  The Board finds that it may properly proceed with 
appellant review of the cause of death issue. 

The appellant is claiming service connection for veteran's 
cause of death.  In a claim of service connection for the 
cause of the veteran's death, evidence must be presented that 
links the fatal disease to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312.  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability 
is the principal cause of death when that disability, either 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death must be 
causally connected to death and must have substantially or 
materially contributed to death; combined to cause death; or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The July 1989 death certificate lists the cause of death as 
cerebrovascular accident secondary to hypertension, for which 
the veteran was not service connected.  At the time of the 
veteran's death in July 1989, the veteran was not service 
connected for any disabilities nor were there any claims 
pending for service connection at the time of the veteran's 
death.  Therefore, the Board must examine whether 
cerebrovascular accident secondary to hypertension was 
related to the veteran's active service.  

The Board notes that an August 2002 NPRC response to an 
information request showed that the veteran's service medical 
records were destroyed in the 1973 fire.  The only other 
medical evidence of record is private hospital records from 
June to July 1989 pertaining to the veteran's death along 
with a February 2002 certification.  The February 2002 
certification showed that the veteran was treated from June 
1989 to July 1989 due to pneumonia, rule out cerebrovascular 
accident.  The certification further indicated that the 
attached records were true and correct.  An attached report 
showed that the veteran was apparently well until a few hours 
prior to admission in June 1989 when he was found sitting in 
the stairs, aphasic with left side weakness.  The examiner 
stated that the veteran was known to be hypertensive since 
four years before, with erratic intake of antihypertensive 
drugs.  The diagnosis was pneumonia, rule out cerebrovascular 
accident.  A complete blood count and ECG record were 
included with the report. 

The appellant also submitted a statement in October 2002 in 
which she provided that the veteran suffered from beri beri, 
malaria dysentery, arthritis, cough, fever, amoebic dysentery 
and kidney trouble while on active duty.  However, there is 
no medical evidence to support this statement.  Moreover, 
even if the veteran did suffer from these disabilities while 
in service, there is no medical evidence linking these 
disabilities to the veteran's cerebrovascular accident due to 
hypertension, which caused his death.  

The Board also notes that the appellant's other statements 
alone are insufficient to support a grant of service 
connection for the veteran's cause of death.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within her personal knowledge, such as the 
veteran's symptoms.  However, without the appropriate medical 
training or expertise, a lay person is not competent to 
render an opinion on a medical matter, such as, in this case, 
the etiology of the veteran's cerebrovascular accident 
secondary to hypertension.  See Espiritu v. Derwinski, 2 
Vet.App. 292, 294-95 (1991).  Hence, any lay assertions in 
this regard have no probative value.

Therefore, after reviewing the totality of the evidence, the 
Board finds that service connection for the veteran's cause 
of death is not warranted.  There is no competent medical 
evidence of any treatment during service or within one year 
of discharge so the service incurrence of hypertension cannot 
be presumed.  There is also no medical evidence linking the 
veteran's cause of death to any injury or disease during 
service.  Further, as the first medical evidence of 
cerebrovascular accident due to hypertension is at the time 
of the veteran's death, there is no supporting evidence of a 
continuity of pertinent symptomatology.  In fact, the 
hospital report stated that the veteran only had hypertension 
for four years prior to his death, which was 36 years after 
active service.  Thus, a preponderance of the evidence is 
against the appellant's claim for veteran's cause of death.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

A timely substantive appeal was received to complete an 
appeal from the May 2003 RO decision which denied service 
connection for the cause of the veteran's death.  The appeal 
is granted to that extent.     

A timely substantive appeal was not received to complete an 
appeal from the May 2003 RO determination which denied 
entitlement to nonservice-connected death pension benefits 
and to accrued benefits.  Entitlement to service connection 
for veteran's cause of death is not warranted.  To that 
extent, the appeal is denied.  
 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


